Citation Nr: 1119662	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the Veteran is competent to handle funds disbursed by the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which determined that the Veteran was not competent to handle disbursement of funds.  In May 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in August 2008.

In April 2010, the Board remanded the Veteran's appeal of the finding of incompetency to the RO for further evidentiary development, including providing the Veteran with a new VA examination to evaluate his competency.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was afforded a new VA examination in July 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The Veteran submitted new evidence which was received by the Board in April 2011.  This evidence included a letter from a private psychologist, Dr. M. C., discussing the Veteran's psychological state and competency to handle his VA funds.  The letter was not accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ).  Under VA regulations, new and pertinent evidence must first be reviewed by the AOJ unless accompanied by a waiver of AOJ review or unless the Board determines that the claim may be granted in full without AOJ review of the new evidence.  See 38 C.F.R. § 20.1304(c) (2010).  In this case, the Veteran's appeal is being granted in full, as discussed below.  Thus, a remand to the AOJ for review of this new evidence is not necessary.



FINDING OF FACT

The Veteran has the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is competent for VA purposes.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is inapplicable to competency cases, in essence because it applies to claims filed under Chapter 51 of Title 38, United States Code.  This case, like all competency cases, is subject to the provisions of Chapter 55 of Title 38.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under chapter 55).

Further, as competency is being restored, as discussed below, any procedural or notice errors are moot. 

II. Merits of the Claim

The Veteran is currently rated as incompetent for VA benefits purposes.  He and his attorney assert that competency status should be restored.

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a) (2010).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  See 38 C.F.R. § 3.353(b) (2010).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  See 38 C.F.R. § 3.353(c) (2010).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  See 38 C.F.R. § 3.353(c) (2010).

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  See 38 C.F.R. § 3.353(d) (2010); see also 38 C.F.R. § 3.102 (2010).

The Veteran is service-connected for posttraumatic stress disorder and generalized anxiety disorder with panic disorder (70 percent disabling); tinnitus (10 percent disabling); bilateral hearing loss (0 percent disabling); gastritis (0 percent disabling); and hypertension (0 percent disabling).  In a January 2008
rating decision, the RO proposed a finding of incompetency.  In April 2008, the Veteran was determined to be incompetent to handle disbursement of his VA funds. 

The Veteran was examined to evaluate his competency most recently in July 2010.  At that time, the examiner noted that the Veteran was treated with anti-psychotic and anti-anxiety medication with good effectiveness and control of his psychiatric symptoms.  The Veteran had no history of psychiatric hospitalization.  The examiner determined that the Veteran understood the outcomes of his behavior and that he has a problem and that he exhibited no inappropriate behavior and good impulse control.  He noted that the Veteran showed some subtle signs of judgment impairment and expansive thinking, but not to the point of causing major problems.  The Veteran was clean, casually and appropriately dressed, and demonstrated an ability to maintain minimum personal hygiene.  The examiner did not believe that the Veteran had any problems with activities of daily living or memory.  The Veteran knew the amount of his benefit payment, as well as the amount of his monthly bills, and was considered capable of managing his financial affairs.  Despite these findings, including a finding that the Veteran was capable of managing his financial affairs, the examiner concluded that the Veteran should be continued to be found incompetent and started on a one-year period of Supervised Direct Payment, as was customary practice, before finding him competent.

The medical evidence also includes letters from the Veteran's Vet Center therapist, P. M., dated in December 2010, a private physician, Dr. A. J. S., dated in June 2010, and a private psychologist, Dr. M. C., dated in March 2011.  P. M. notes that she has treated the Veteran for two years and that he is reliable in attending his therapy sessions.  She states that there is no financial record of impropriety or mental health record upon which to establish incompetency.  She concludes that he should be granted control over his VA funds.  Similarly, Dr. A. J. S. believes that a finding of competency should be restored.  He indicates that the Veteran presently displays appropriate judgment and good insight into his psychiatric disorder and that he would be capable of managing his own financial affairs with appropriate supervision.  Finally, Dr. C. M. thoroughly evaluated the Veteran and also concludes that he is capable of managing his financial affairs adequately.  

Additionally, the Veteran and his therapist both report that the Veteran is in receipt of Social Security Administration (SSA) benefits and that SSA has deemed the Veteran competent to manage his own funds.  Although SSA's determination in this regard is certainly not binding on VA, the Board finds it to be supportive of the Veteran's present level of competency and ability to manage his own finances.

The Board notes that the claims file also includes earlier letters from the Veteran's treating professionals and a December 2007 VA examination.  However, as the Veteran's present level of competency is the primary concern here; the Board finds the earlier records less relevant than the July 2010 VA examination and recent letters from the Veteran's private therapist, physician, and psychologist.

In light of all of the evidence of record, the Board finds that the Veteran is presently competent for VA purposes.  Although the Veteran has been shown to have a psychiatric disability, this does not automatically warrant a finding of incompetency.  Rather, the law explicitly favors a finding of competency in cases of reasonable doubt as to the Veteran's incompetency.  In this case, the Veteran has provided letters from his treating private physician and Vet Center therapist and an additional private psychologist attesting to his competency and ability to manage his own affairs.  Despite the July 2010 VA examiner's ultimate conclusion that the Veteran should continue to be found incompetent, the examination report, particularly the finding that the Veteran was capable of managing his financial affairs, did not definitely support a finding of incompetency.  Rather, the evidence of record at least raises reasonable doubt as to the Veteran's incompetency.  In cases of such reasonable doubt, the law requires that the presumption in favor of competency prevail and that reasonable doubt be resolved in favor of competency.  In this case, the Board finds that the evidence of record does not rise to the level of rebutting the presumption of competency.  Therefore, the Board finds that the Veteran is competent for VA compensation purposes.


ORDER

The Veteran is competent to handle funds disbursed by the Department of Veterans Affairs.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


